DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “… wherein the information acquisition unit is equipped with GPS …” in line 2. Please insert an “a” after “equipped with” and before “GPS”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites "… wherein the abnormal state determination unit determines …", in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of “abnormal state determination unit” in the particular chain of claims.
Claim 13 recites "… communication terminal is located indoors or outdoors based on the GPS information …", in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of “GPS information” in the particular chain of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10257204 by Li et al. in view of US 20100026509 by Boehm et al. and further view of US 20160006745 by Furuichi et al., US 20130316726 by Laws et al. and US 20160029294 by Kim.
As to Claim 2 Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
an abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] that determines an abnormal state of the mobile communication terminal based on the position information acquired by the information acquisition unit [Li, It is determined whether the at least one parameter meets a preset condition or not to obtain a first determination result as disclosed in Col 34, Lines 1-9]; and

Li does not teach a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication.
In analogous art, Boehm teaches a near field communication unit [Boehm, First near-field device 21 as disclosed in Para 67] that performs near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70] and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication [Boehm, The distance between the two 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication as taught by Boehm into system of Li.
The combination of Li and Boehm does not teach wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving.
In analogous art, Furuichi teaches wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving [Furuichi, Para 141 and Para 146, Terminal A and terminal B are locked when both terminal A and terminal B are moving] in order to improve security of portable terminals [Furuichi, Para 1]. 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving as taught by Boehm into system of Li and Boehm.

In analogous art, Laws teaches an information acquisition unit [Laws, Para 37-38, Location sharing engine 232 and Position Engine 230] that acquires position information on the other mobile communication terminal and the mobile communication terminal [Laws, Para 37-38, Location sharing engine (LSE) 232 of the mobile device 104 facilitates location determination between client devices, wherein the LSE receives the location information for one or more client devices directly]; wherein the information acquisition unit acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Laws, Para 65 and Claim 31, It is determined whether the location of the second mobile device is greater than a threshold distance away from the first mobile device and based on whether the second device is greater than the threshold distance from the first mobile device, the GPS processor is activated for acquiring position] in order to reduce use of resources in mobile communication devices [Laws, Para 3-5].
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate an information acquisition unit that acquires position information on the other mobile communication terminal and the mobile communication terminal; wherein the information acquisition unit acquires the position 
The combination of Li, Boehm, Furuichi, and Laws does not explicitly teach when the mobile communication terminal is placed indoors.
However in analogous art, Kim provides for a determination unit that determines whether a mobile communication terminal is located indoors [Kim, Para 13 and Para 138, The movement determination unit of the control unit determines whether the current position is an indoor location or an outdoor location using the GPS module].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the server of Furuichi to determine when the mobile communication terminal is placed indoors as taught by Kim in order to improve user experience when using wireless communication terminals.
As to Claim 3 Li modified by Boehm, Furuichi, Laws and Kim teaches the mobile communication terminal according to claim 2,
wherein the abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] determines that the mobile communication terminal is in the abnormal state even when one of the other mobile communication terminal and the mobile communication terminal is moving when the other mobile communication terminal or the mobile communication terminal is located outdoors [Li, The connectivity between the electronic apparatus and the preset electronic apparatus becoming relatively weak indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence detecting the movement of the apparatuses relative to each other as disclosed in Col 10, Lines 8-15 AND The 
As to Claim 8 Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
a telecommunication unit [Li, The electronic apparatus as disclosed in Col 3. Lines 30-33] that is connected to the Internet and performs telecommunication with the other mobile communication terminal [Li, The electronic apparatus may be a smart phone that can be connected to the internet as disclosed in Col 3. Lines 30-33];
an abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] that determines an abnormal state of the mobile communication terminal based on the position information acquired by the information acquisition unit [Li, It is determined whether the at least one parameter meets a preset condition or not to obtain a first determination result as disclosed in Col 34, Lines 1-9]; and
a lock unit [Li, Processor 802 as disclosed in Fig. 8] that locks the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when the abnormality determination unit determines that the mobile communication terminal is in the abnormal state 
Li does not teach a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication.
In analogous art,  Boehm teaches a near field communication unit [Boehm, First near-field device 21 as disclosed in Para 67] that performs near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70] and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication [Boehm, The distance between the two nearfield devices is determined on the basis of the field strength as disclosed in Para 31] in order to allow detecting relative position of two nearfield devices [Boehm, Para 1-3]. 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a 
The combination of Li and Boehm does not teach wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving.
In analogous art, Furuichi teaches wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving [Furuichi, Para 141 and Para 146, Terminal A and terminal B are locked when both terminal A and terminal B are moving] in order to improve security of portable terminals [Furuichi, Para 1]. 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving as taught by Furuichi into system of Li and Boehm.
The combination of Li, Boehm and Furuichi does not teach a communication mode switching unit that switches to communication by the telecommunication unit when the communication with the other mobile communication terminal by the near field communication unit cannot be performed.

It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate a communication mode switching unit that switches to communication by the telecommunication unit when the communication with the other mobile communication terminal by the near field communication unit cannot be performed as taught by Brandt into system of Li, Boehm and Furuichi.
The combination of Li, Boehm and Furuichi does not teach an information acquisition unit that acquires position information on the other mobile communication terminal and the mobile communication terminal; wherein the information acquisition unit acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold.
In analogous art, Laws teaches an information acquisition unit [Laws, Para 37-38, Location sharing engine 232 and Position Engine 230] that acquires position information on the other mobile communication terminal and the mobile communication terminal [Laws, Para 37-38, Location sharing engine (LSE) 232 of the mobile device 104 facilitates location determination between client devices, wherein the LSE receives the location information for one or more client devices directly]; wherein the information acquisition unit acquires the position information 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate an information acquisition unit that acquires position information on the other mobile communication terminal and the mobile communication terminal; wherein the information acquisition unit acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold as taught by Laws into system of Li, Boehm and Furuichi.
The combination of Li, Boehm, Furuichi, and Laws does not explicitly teach when the mobile communication terminal is placed indoors.
However in analogous art, Kim provides for a determination unit that determines whether a mobile communication terminal is located indoors [Kim, Para 13 and Para 138, The movement determination unit of the control unit determines whether the current position is an indoor location or an outdoor location using the GPS module].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the server of Furuichi to determine when the mobile communication terminal is placed indoors as taught by Kim in order to improve user experience when using wireless communication terminals.
Claim 11 Li teaches a control method for a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising:
determining an abnormal state of the mobile communication terminal based on the acquired information [Li, It is determined whether the at least one parameter meets a preset condition or not to obtain a first determination result as disclosed in Col 34, Lines 1-9]; and
locking the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when it is determined that the mobile communication terminal is in the abnormal state [Li, If the parameter is the signal strength and the first determination result is yes, it indicates that the connectivity between the electronic apparatus and the preset electronic apparatus is relatively weak, hence an abnormal state, which indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence an abnormal state, so the electronic apparatus is controlled to adjust the current state of the electronic apparatus to an OFF state or a LOCKED state or to adjust an application in the electronic apparatus to a LOGOUT state as disclosed in Col 10, Lines 1-24],
Li does not teach performing near field communication with the other mobile communication terminal and obtaining a communication distance to the other mobile communication terminal based on communication strength of the near field communication.

The combination of Li and Boehm does not teach wherein the determining determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving.
In analogous art, Furuichi teaches wherein the determining determines that the mobile communication terminal is in the abnormal state when both of the other mobile communication terminal and the mobile communication terminal are placed indoors and are moving [Furuichi, Para 141 and Para 146, Terminal A and terminal B are locked when both terminal A and terminal B are moving] in order to improve security of portable terminals [Furuichi, Para 1]. 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the determining determines that the 
The combination of Li, Boehm and Furuichi does not teach acquiring position information on the other mobile communication terminal and the mobile communication terminal; wherein the acquiring acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold.
In analogous art, Laws teaches acquiring position information on the other mobile communication terminal and the mobile communication terminal [Laws, Para 37-38, Location sharing engine (LSE) 232 of the mobile device 104 facilitates location determination between client devices, wherein the LSE receives the location information for one or more client devices directly]; wherein the acquiring acquires the position information when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Laws, Para 65 and Claim 31, It is determined whether the location of the second mobile device is greater than a threshold distance away from the first mobile device and based on whether the second device is greater than the threshold distance from the first mobile device, the GPS processor is activated for acquiring position] in order to reduce use of resources in mobile communication devices [Laws, Para 3-5].
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate acquiring position information on the other mobile communication terminal and the mobile communication terminal; wherein the acquiring acquires the position information when the communication distance to the other mobile 
The combination of Li, Boehm, Furuichi, and Laws does not explicitly teach when the mobile communication terminal is placed indoors.
However in analogous art, Kim provides for a determination unit that determines whether a mobile communication terminal is located indoors [Kim, Para 13 and Para 138, The movement determination unit of the control unit determines whether the current position is an indoor location or an outdoor location using the GPS module].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the server of Furuichi to determine when the mobile communication terminal is placed indoors as taught by Kim in order to improve user experience when using wireless communication terminals.
As to Claim 13 Li modified by Boehm, Furuichi, Laws and Kim teaches the mobile communication terminal according to claim 2,
wherein the information acquisition unit is equipped with GPS [Kim, Para 13 and Para 138, The user terminal includes a GPS module for measuring the position of the terminal], and 
wherein the abnormal state determination unit determines whether the mobile communication terminal is located indoors or outdoors based on the GPS information [Kim, Para 13 and Para 138, The movement determination unit of the control unit determines whether the current position is an indoor location or an outdoor location using the GPS module].

Claims 4 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 10257204 by Li et al. in view of US 20100026509 by Boehm et al. and further view of US 20150039880 by Aminzade.
As to Claim 4 Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
an information acquisition unit [Li, Processor 802 as disclosed in Fig. 8] that acquires information on the other mobile communication terminal by the near field communication unit [Li, Ranging apparatus 600 as disclosed in Fig. 6], information on the mobile communication terminal, or both of the information [Li, The electronic apparatus scans a ranging signal sent by the preset electronic apparatus to obtain the distance between the two apparatuses, hence acquiring position information of the two apparatuses relative to each other as disclosed in Fig. 5 and Col 16, Lines 3-15];
an abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] that determines an abnormal state of the mobile communication terminal based on the information acquired by the information acquisition unit [Li, It is determined whether the at least one parameter meets a preset condition or not to obtain a first determination result as disclosed in Col 34, Lines 1-9]; and
a lock unit [Li, Processor 802 as disclosed in Fig. 8] that locks the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile 
wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when (1) the mobile communication terminal is moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal [Li, Indication that the user carrying the preset electronic apparatus has moved away from the electronic apparatus, hence mobile communication terminal moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal, as disclosed in Col 10, Lines 1-24] and (2) the other mobile communication terminal is being worn by the user [Li, The preset electronic apparatus is the SmartWatch of the user, hence worn by the user, as disclosed in Col 10, Lines 65-67, wherein the electronic apparatus is carried by the user as disclosed in Col 10, Lines 8-15].
Li does not teach a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the 
In analogous art, Boehm teaches a near field communication unit [Boehm, First near-field device 21 as disclosed in Para 67] that performs near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70] and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication [Boehm, The distance between the two near field devices is determined on the basis of the field strength as disclosed in Para 31] in order to allow detecting relative position of two nearfield devices [Boehm, Para 1-3]. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication as taught by Boehm into system of Li.
The combination of Li and Boehm does not teach wherein the information acquisition unit acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or more than a threshold.
In analogous art, Aminzade teaches wherein the information acquisition unit [Aminzade, Para 94, Processor 40] acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the information acquisition unit acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or more than a threshold as taught by Aminzade into system of Li and Boehm.
As to Claim 12 Li teaches a control method for a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50]that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising:
acquiring information on the other mobile communication terminal by the near field communication, information on the mobile communication terminal, or both of the information [Li, The electronic apparatus scans a ranging signal sent by the preset electronic apparatus to obtain the distance between the two apparatuses, hence acquiring position information of the two apparatuses relative to each other as disclosed in Fig. 5 and Col 16, Lines 3-15];
determining an abnormal state of the mobile communication terminal based on the acquired information [Li, It is determined whether the at least one parameter meets a preset condition or not to obtain a first determination result as disclosed in Col 34, Lines 1-9];  and

wherein the determining determines that the mobile communication terminal is in the abnormal state when (1) the mobile communication terminal is moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal [Li, Indication that the user carrying the preset electronic apparatus has moved away from the electronic apparatus, hence mobile communication terminal moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal, as disclosed in Col 10, Lines 1-24] and (2) the other mobile communication terminal is being worn by the user [Li, The preset electronic apparatus is the SmartWatch of the user, hence worn by the user, as disclosed in Col 10, Lines 65-67, wherein the electronic apparatus is carried by the user as disclosed in Col 10, Lines 8-15].

In analogous art, Boehm teaches performing near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70]  and obtaining a communication distance to the other mobile communication terminal based on communication strength of the near field communication[Boehm, The distance between the two near field devices is determined on the basis of the field strength as disclosed in Para 31] in order to allow detecting relative position of two nearfield devices [Boehm, Para 1-3]. 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate performing near field communication with the other mobile communication terminal and obtaining a communication distance to the other mobile communication terminal based on communication strength of the near field communication as taught by Boehm into system of Li.
The combination of Li and Boehm does not teach wherein the acquiring acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or more than a threshold.
In analogous art, Aminzade teaches wherein the acquiring acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Aminzade, Para 94 and Para 103, 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the acquiring acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or more than a threshold, as taught by Aminzade into system of Li and Boehm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 10257204 by Li et al. in view of US 20100026509 by Boehm et al and further view of US 20140375273 by Harada and US 20130316726 by Laws et al.
As to Claim 5 Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
an information acquisition unit [Li, Processor 802 as disclosed in Fig. 8] that acquires information on the other mobile communication terminal by the near field communication unit[Li, Ranging apparatus 600 as disclosed in Fig. 6], information on the mobile communication terminal, or both of the information [Li, The electronic apparatus scans a ranging signal sent by the preset electronic apparatus to obtain the distance between the two apparatuses, hence 
an abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] that determines an abnormal state of the mobile communication terminal based on the information acquired by the information acquisition unit [Li, It is determined whether the at least one parameter meets a preset condition or not to obtain a first determination result as disclosed in Col 34, Lines 1-9]; and
a lock unit [Li, Processor 802 as disclosed in Fig. 8] that locks the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when the abnormality determination unit determines that the mobile communication terminal is in the abnormal state [Li, If the parameter is the signal strength and the first determination result is yes, it indicates that the connectivity between the electronic apparatus and the preset electronic apparatus is relatively weak, hence an abnormal state, which indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence an abnormal state, so the electronic apparatus is controlled to adjust the current state of the electronic apparatus to an OFF state or a LOCKED state or to adjust an application in the electronic apparatus to a LOGOUT state as disclosed in Col 10, Lines 1-24], 
Li does not teach a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the 
In analogous art, Boehm teaches a near field communication unit [Boehm, First near-field device 21 as disclosed in Para 67] that performs near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70] and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication [Boehm, The distance between the two near field devices is determined on the basis of the field strength as disclosed in Para 31] in order to allow detecting relative position of two nearfield devices [Boehm, Para 1-3]. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication as taught by Boehm into system of Li.
The combination of Li and Boehm does not teach wherein the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, and wherein the abnormality determination unit determines that the mobile communication terminal is not in the abnormal state when the mobile communication terminal is being charged. 
In analogous art, Harada teaches wherein the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, and wherein the abnormality determination unit determines that the mobile communication 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use wherein the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, and wherein the abnormality determination unit determines that the mobile communication terminal is not in the abnormal state when the mobile communication terminal is being charged as taught by Harada in the device of Li and Boehm.
The combination of Li, Boehm and Harada does not specifically teach when the communication distance to the other mobile communication terminal is equal to or more than a threshold.
In analogous art, Laws provides for when the communication distance to the other mobile communication terminal is equal to or more than a threshold [Laws, Para 65 and Claim 31, It is determined whether the location of the second mobile device is greater than a threshold distance away from the first mobile device and based on whether the second device is greater than the threshold distance from the first mobile device, the GPS processor is activated for acquiring position] in order to reduce use of resources in mobile communication devices [Laws, Para 3-5].
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate when the communication distance to the other .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 10257204 by Li et al in view of US 20100026509 by Boehm et al. and further view of US 20060105755 by Brandt and US 20150039880 by Aminzade.
As to Claim 9 Li teaches a mobile communication terminal [Li, Electronic apparatus such as a tablet as disclosed in Col 10, Lines 42-50] that performs communication with another mobile communication terminal [Li, Mobile phone as disclosed in Col 10, Lines 42-50], comprising a processor programmed to perform as:
a telecommunication unit [Li, The electronic apparatus as disclosed in Col 3. Lines 30-33] that is connected to the Internet and performs telecommunication with the other mobile communication terminal [Li, The electronic apparatus may be a smart phone that can be connected to the internet as disclosed in Col 3. Lines 30-33];
an information acquisition unit [Li, Processor 802 as disclosed in Fig. 8] that acquires information on the other communication terminal by the near field communication unit, or acquires information on the other mobile communication terminal by the telecommunication unit and acquires information on the mobile communication terminal [Li, The electronic apparatus scans a ranging signal sent by the preset electronic apparatus to obtain the distance between the two apparatuses, hence acquiring position information of the two apparatuses relative to each other as disclosed in Fig. 5 and Col 16, Lines 3-15];
an abnormality determination unit [Li, Processor 802 as disclosed in Fig. 8] that determines an abnormal state of the mobile communication terminal based on the information 
a lock unit [Li, Processor 802 as disclosed in Fig. 8] that locks the mobile communication terminal [Li, Processor generates a locked mode command in order to adjust the state of the electronic apparatus to a locked state as disclosed in Col 10, Lines 56-61], the other mobile communication terminal, or both of the mobile communication terminals when the abnormality determination unit determines that the mobile communication terminal is in the abnormal state [Li, If the parameter is the signal strength and the first determination result is yes, it indicates that the connectivity between the electronic apparatus and the preset electronic apparatus is relatively weak, hence an abnormal state, which indicates that the user carrying the preset electronic apparatus might have moved away from the electronic apparatus, hence an abnormal state, so the electronic apparatus is controlled to adjust the current state of the electronic apparatus to an OFF state or a LOCKED state or to adjust an application in the electronic apparatus to a LOGOUT state as disclosed in Col 10, Lines 1-24],
wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when (1) the mobile communication terminal is moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal [Li, Indication that the user carrying the preset electronic apparatus has moved away from the electronic apparatus, hence mobile communication terminal moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal, as 
Li does not teach a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication.
In analogous art,  Boehm teaches a near field communication unit [Boehm, First near-field device 21 as disclosed in Para 67] that performs near field communication with the other mobile communication terminal [Boehm, Second near-field device 22 as disclosed in Para 70] and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication [Boehm, The distance between the two nearfield devices is determined on the basis of the field strength as disclosed in Para 31] in order to allow detecting relative position of two nearfield devices [Boehm, Para 1-3]. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate a near field communication unit that performs near field communication with the other mobile communication terminal and obtains a communication distance to the other mobile communication terminal based on communication strength of the near field communication as taught by Boehm into system of Li.
The combination of Li and Boehm does not teach a communication mode switching unit that switches to communication by the telecommunication unit when the communication with 
In analogous art, art Brandt teaches a communication mode switching unit that switches to communication by the telecommunication unit when the communication with the other mobile communication terminal by the near field communication unit cannot be performed [Brandt, Responses may be transmitted via a long-range link if the short-range link can no longer be established due to a change in a distance between the devices as disclosed in Para 43] in order to allow detecting a second device by a first communication device [Brandt, Para 5-7]. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate a communication mode switching unit that switches to communication by the telecommunication unit when the communication with the other mobile communication terminal by the near field communication unit cannot be performed as taught by Brandt into system of Li and Boehm.
The combination of Li, Boehm and Brandt does not teach wherein the information acquisition unit  acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or more than a threshold.
In analogous art, Aminzade teaches wherein the information acquisition unit [Aminzade, Para 94, Processor 40] acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the information acquisition unit  acquires wearing information on whether the other mobile communication terminal is being worn by a user, or not, from the user's physical information, when the communication distance to the other mobile communication terminal is equal to or more than a threshold as taught by Aminzade into system of Li, Boehm and Brandt.

Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. 
Argument(1): Regarding Claims 4, 9, and 12, Applicant argues that the applied combination of the references does not teach, among other things, "wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when (1) the mobile communication terminal is moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal and (2) the other mobile communication terminal is being worn by the user," as recited in independent claim 4. Regarding the claimed abnormality determination unit," the Office Action, referring to Li (column 10, 
Examiner’s Response: Examiner respectfully disagrees. In response to applicant’s argument, Li teaches “wherein the abnormality determination unit determines that the mobile communication terminal is in the abnormal state when (1) the mobile communication terminal is moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal”, See Col 10, Lines 1-24, where Li discloses indication that the user carrying the preset electronic apparatus has moved away from the electronic apparatus, hence mobile communication terminal moving to a position away from the other mobile communication terminal regardless of a movement status of the other mobile communication terminal and “(2) the other mobile communication terminal is being worn by the user”, See Col 10, Lines 65-67, where Li the preset electronic apparatus is the SmartWatch of the user, hence worn by the user, AND see Col 10, Lines 8-15, where Li discloses the electronic apparatus is carried by the user. Li’s 
Argument(2): Regarding Claim 5, Applicant argues that Harada is silent on the claimed limitation “the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, when the communication distance to the other mobile communication terminal is equal to or more than a threshold”. Moreover, Harada discloses that it determines whether or not to switch a drive mode of an electronic device according to the remaining battery level of the electronic device. However, Harada does not teach that the drive mode is switched depending on whether the electronic device is charging or not. According to the claimed limitation, the claimed subject matter does not lock the mobile communication terminal when the mobile communication terminal is being charged so that unnecessary locking operation can be avoided and usability can be improved. It can provide an excellent effect that is not discussed in the cited references. Furthermore, there is no motivation to apply the teachings of Harada, which may extend the driveable time of an electronic device, to 
Examiner’s Response: Examiner respectfully disagrees. In response to applicant’s argument, Harada teaches “the information acquisition unit acquires charging information on whether the mobile communication terminal is being charged, or not, when the communication distance to the other mobile communication terminal is equal to or more than a threshold, and wherein the abnormality determination unit determines that the mobile communication terminal is not in the abnormal state when the mobile communication terminal is being charged”, See Para 47-48, where Harada discloses a battery information management section 280 estimates whether the battery is being charged. While Harada does not teach “when the communication distance to the other mobile communication terminal is equal to or more than a threshold”, Laws teaches “when the communication distance to the other mobile communication terminal is equal to or more than a threshold” See Para 65, where Laws discloses it is determined whether the location of the second mobile device is greater than a threshold distance away from the first mobile device and based on whether the second device is greater than the threshold distance from the first mobile device, the GPS processor is activated for acquiring position. Furthermore, Li discloses “a lock unit that locks the mobile communication terminal, the other mobile communication terminal, or both of the mobile communication terminals when the abnormality determination unit determines that the mobile communication terminal is in the abnormal state”, See Col 10, Lines 1-24, where Li discloses that if the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646